UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22449 American Funds Mortgage Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: February 28, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Mortgage FundSM First report to shareholders, for the period ended February 28, 2011 American Funds Mortgage Fund seeks to provide current income and preserve capital. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here is the cumulative total return on a $1,000 investment with all distributions reinvested for the period ended March 31, 2011 (the most recent calendar quarter-end): Since fund’s inception Class A shares (11/1/10) Reflecting 3.75% maximum sales charge –5.40 % The fund’s estimated gross and net expense ratios for Class A shares are 0.83% and 0.70%, respectively, for the current fiscal year. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser is reimbursing certain expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. The gross expense ratio does not reflect the expense reimbursements currently in effect. Fund results and the net expense ratio reflect the reimbursements, without which the results would have been lower and the net expense ratio would have been higher. See the fund’s prospectus or the Financial Highlights table on pages 22 and 23 for details. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Investments in mortgage-related securities involve additional risks, such as prepayment risk, as more fully described in the prospectus. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: We are pleased to welcome you to American Funds Mortgage Fund, one of the newest members of the American Funds family. This initial report covers the four-month period beginning November 1, 2010, the start of the fund’s operations, through February 28, 2011, the midpoint of its fiscal year. The fund began life in the midst of a short but sharp correction in the overall bond market. Unable to pay a dividend comparable to that of an established fund, American Funds Mortgage Fund had a weaker total return than its peers. However, we continue to focus on the long term, and believe strongly in the opportunities in the mortgage-backed securities market. The fund invests only in high-quality securities, the vast majority of which have the guarantee or backing of the U.S. government. For the period, the fund recorded a total return of –1.85%, with all dividends reinvested. By way of comparison, its peer group, as represented by the Lipper U.S. Mortgage Funds Average, returned –0.45%, while the unmanaged Barclays Capital U.S. Mortgage Backed Securities Index was slightly lower at –0.46%. The fund generated dividends totaling nearly 3.5 cents per share, resulting in an income return of 0.35%. This included a February dividend payment of 2.2 cents a share. Going forward, we anticipate the fund will distribute dividends on a monthly basis. [Begin Sidebar] Results at a glance For periods ended February 28, 2011, with distributions reinvested Total returns 3 months Lifetime (since 11/1/10) American Funds Mortgage Fund (Class A shares) –1.16
